DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haneda et al US 2013/0334037.
Per claims 1-3 and 7, Haneda teaches an anode for electrolysis (abstract), comprising a metal base (conductive base, abstract; where conductive base is titanium [0042]), a catalyst layer disposed on a surface of the metal base [0045], wherein the catalyst layer comprises a composite metal oxide of ruthenium, iridium, titanium, and platinum [0048] with no palladium [0048].  Although Haneda is silent regarding a standard deviation of iridium compositions of a plurality of equally divided pixel cells, Haneda teaches a single composition [0048] and does not teach alteration of the composition ratios and therefore the standard deviation across any such pixels (which are theoretical as the claim references equally divided pixels for the purpose of defining the standard deviation) would have a standard deviation that is minimal due to its uniformity.  As such, it would have been obvious to one of ordinary skill in the art to have controlled the composition ratios [0045] to yield 
Per claim 4, Haneda is silent regarding the claimed grams per unit area of ruthenium.  However, Haneda teaches controlling and selecting a thickness of the first layer [0049], and also teaches maintaining certain composition ratios [0046], both of which would affect the weight per unit area of each component.  As such, it would have been obvious to one of ordinary skill in the art to have controlled the weight per unit area by selecting a thickness and composition ratio to yield the desired results via routine experimentation (see MPEP 2144.05).
Per claims 5-6, Haneda is silent regarding the claimed ratios of the components.  However, Haneda does teach controlling the composition ratios of the components, and that selecting an appropriate ratio would lead to excellent durability [0047].  As such, it would have been obvious to one of ordinary skill in the art to have selected the mole ratios of each of the metallic components of the coating to yield desired results via routine experimentation (see MPEP 2144.05).

Relevant Prior Art
	KR20070099667 and Murakami et al US 4495048 are considered particularly relevant to this Application and its claims, but not relied upon in the rejections above.  KR ‘667 teaches an electrolysis cell and forming a coating on a metal substrate wherein the coating comprises a group of metal oxides from the platinum group including titanium, palladium, iridium, ruthenium (see abstract and Claim 1).  Murakami teaches formation of an electrolytic cell comprising coating a mixture comprising platinum, palladium, ruthenium, and titanium oxide/dioxide mixture on a surface (abstract).

Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive. Applicant has argued that the prior art requires palladium as a metal component in the second catalyst layer [0051].  However, the claim as written does not exclude palladium from the anode.  The claim recites an anode comprising (among other things) a catalyst layer, where the catalyst layer comprises a composite metal oxide of ruthenium, iridium, titanium, and platinum, where the catalyst layer does not include palladium as a metal component.  The claim only requires that the catalyst layer that is defined as a composite metal oxide of ruthenium, iridium, titanium, and platinum does not include palladium. As such, the first catalyst layer which reads and corresponds to the claimed catalyst layer does not include palladium.  The claim as written is open to other layers and other catalyst layers, and does not teach or limit these layers.  Second, Applicant argues that the prior art is silent regarding the standard deviation.  However, Applicant has not stated any specific arguments relating to the rationale relied upon in the rejection (see above).  As such, the rejection above is maintained and Applicant’s arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715